317 S.W.3d 684 (2010)
Jonathan ELDRIDGE, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 71307.
Missouri Court of Appeals, Western District.
August 17, 2010.
Shelly A. Kintzel, Esq., Jefferson City, MO, for appellant.
Adam T. Sanderberg, Esq., Columbia, MO, for respondent.
BEFORE DIVISION FOUR: LISA WHITE HARDWICK, C.J., Presiding, JAMES E. WELSH and GARY D. WITT, JJ.

ORDER
PER CURIAM.
Jonathan Eldridge appeals the Labor and Industrial Relations Commission's determination that he is ineligible for unemployment compensation benefits based on his status as a full-time student. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the Commission's Order.
AFFIRMED. Rule 84.16(b).